DocuSign Envelope ID: 69EB9ECE-8009-4DB3-ACF1-DD7BBFEBB502
             Case 4:20-cv-00868-ALM Document 5-1 Filed 01/21/21 Page 1 of 6 PageID #: 34




                                      UNITED STATES DISTRICT COURT
                                          Eastern District of Texas
                                                       Sherman Division

                    George Kenneth Schopp,                     §
                                                               §
                                          Plaintiff,           §
                                                               § CA No.: 4:20-cv-868-ALM
                                                               §
                    v.                                         §
                                                               § Class Action
                    Quick Capital Funding, LLC,                § Jury Demanded
                                                               §
                                         Defendant.            §


                   _______________________________________________________

                                DECLARATION OF CHRIS R. MILTENBERGER
                   ________________________________________________________



                   1.      My name is Chris R. Miltenberger. I am lead counsel for Plaintiff, George

                   Kenneth Schopp (“Plaintiff”), and I am familiar with the file, records, and pleadings in

                   this matter.

                   2.      I have personal knowledge of the facts contained herein, all of which are true and

                   correct.

                   3.      This lawsuit was filed on November 6, 2020.

                   4.      ECF No. 4 demonstrates that Defendant Quick Capital Funding, LLC

                   (“Quick Capital”) was served with a copy of Plaintiff’s Original Complaint in this

                   cause through its Registered Agent on November 30, 2020 (see Exhibit A hereto).

                   __________________________________________________________________________________
                                              Declaration of Chris R. Miltenberger
                                                            Page | 1
DocuSign Envelope ID: 69EB9ECE-8009-4DB3-ACF1-DD7BBFEBB502
             Case 4:20-cv-00868-ALM Document 5-1 Filed 01/21/21 Page 2 of 6 PageID #: 35




                   More than twenty-four days have elapsed since the date of service of process, and

                   Quick Capital has failed to answer, challenge or otherwise defend as required by

                   Federal Rule of Civil Procedure 12(a)(1)(A).

                   5.      Plaintiff requests that the Clerk of Court enter default against Defendant Quick

                   Capital Funding, LLC.

                   6.      Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the

                   foregoing is true and correct.

                        7. Executed on January 21, 2021.


                                                             ______________________________
                                                             Chris R. Miltenberger
                                                             Attorney for Plaintiff




                   __________________________________________________________________________________
                                              Declaration of Chris R. Miltenberger
                                                            Page | 2
DocuSign Envelope ID: 69EB9ECE-8009-4DB3-ACF1-DD7BBFEBB502
             Case 4:20-cv-00868-ALM Document 5-1 Filed 01/21/21 Page 3 of 6 PageID #: 36




                                      Exhibit A
DocuSign Envelope ID: 69EB9ECE-8009-4DB3-ACF1-DD7BBFEBB502
  1/21/2021    Case 4:20-cv-00868-ALM             Document
                                        Business Search - Business5-1
                                                                  EntitiesFiled  01/21/21
                                                                          - Business            Page 4Secretary
                                                                                     Programs | California of 6 PageID
                                                                                                                 of State   #: 37

   Alex Padilla
   California Secretary of State


                Business Search - Entity Detail

       The California Business Search is updated daily and reflects work processed through Wednesday, January 20, 2021. Please
       refer to document Processing Times for the received dates of filings currently being processed. The data provided is not a
       complete or certified record of an entity. Not all images are available online.

       201419510377                 QUICK CAPITAL FUNDING LLC
          Registration Date:                                                07/09/2014
          Jurisdiction:                                                     CALIFORNIA
          Entity Type:                                                      DOMESTIC
          Status:                                                           ACTIVE
          Agent for Service of Process:                                     INCORP SERVICES, INC. (C2294569)
                                                                            To find the most current California registered Corporate
                                                                            Agent for Service of Process address and authorized
                                                                            employee(s) information, click the link above and then
                                                                            select the most current 1505 Certificate.

          Entity Address:                                                   19800 MACARTHUR BLVD SUITE 300-117
                                                                            IRVINE CA 92612
          Entity Mailing Address:                                           19800 MACARTHUR BLVD SUITE 300-117
                                                                            IRVINE CA 92612
          LLC Management                                                    One Manager

              Certificate of Status


       A Statement of Information is due EVERY EVEN-NUMBERED year beginning five months before and through the end of July.


         Document Type                                                File Date                              PDF

         SI-NO CHANGE                                                  07/01/2020


         SI-COMPLETE                                                   08/02/2016


         REGISTRATION                                                  07/09/2014



       * Indicates the information is not contained in the California Secretary of State's database.

       Note: If the agent for service of process is a corporation, the address of the agent may be requested by ordering a status report.

               For information on checking or reserving a name, refer to Name Availability.
               If the image is not available online, for information on ordering a copy refer to Information Requests.
               For information on ordering certificates, status reports, certified copies of documents and copies of documents not
               currently available in the Business Search or to request a more extensive search for records, refer to Information
               Requests.
               For help with searching an entity name, refer to Search Tips.
               For descriptions of the various fields and status types, refer to Frequently Asked Questions.

          Modify Search               New Search           Back to Search Results

  https://businesssearch.sos.ca.gov/CBS/Detail                                                                                              1/2
DocuSign Envelope ID: 69EB9ECE-8009-4DB3-ACF1-DD7BBFEBB502
  1/21/2021    Case 4:20-cv-00868-ALM             Document
                                        Business Search - Business5-1
                                                                  EntitiesFiled  01/21/21
                                                                          - Business            Page 5Secretary
                                                                                     Programs | California of 6 PageID
                                                                                                                 of State   #: 38




  https://businesssearch.sos.ca.gov/CBS/Detail                                                                                      2/2
DocuSign Envelope ID: 69EB9ECE-8009-4DB3-ACF1-DD7BBFEBB502
             Case 4:20-cv-00868-ALM Document 5-1 Filed 01/21/21 Page 6 of 6 PageID #: 39
